DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 04/19/2021 has been considered and
placed in the application file.

Double Patenting
Claims 26-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,483,929. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Prior art
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Rabjohn et al. (U.S. 2018/0115287) discloses an analogous (see Fig. 3 and related text for details) a compensation circuit (16 of Fig. 3) configured to monitor (via 15 of Fig. 3) a target circuit (12 of Fig. 3) having one or more performance parameters affected by self-heating during operation of the target circuit, the compensation circuit including: 

(c) a comparison circuit (29 of Fig. 3), coupled to at least one sample and hold circuit, for determining a signal DELTA.T = T(t > to) - T(t = to); and 
(d) a mapping circuit (18/20 of Fig. 3 can be read as the claimed circuit OR at least they are functionally equivalent to it), coupled to the comparison circuit, for receiving values of the signal DELTA.T and mapping the multiple values of the signal DELTA.T to corresponding control signal values, the compensation circuit being configured to couple the control signal values to the circuitry controlling the one or more circuit parameters of the target circuit as expected. 
However the above reference lacks the claimed “(b) at least one sample and hold circuit, each coupled to at least one sensor through an intermediate amplifier coupled between the at least one sensor and the at least one sample and hold circuit, configured to capture a temperature T(t = to) at a time to after commencement of operation of the target circuit, and to sample a temperature T(t > to) at times after time to”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.



/HIEU P NGUYEN/Primary Examiner, Art Unit 2843